Citation Nr: 0633717	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  00-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left wrist injury.

2.  Entitlement to an increased initial evaluation for 
patella femoral syndrome of the right knee (with medial 
meniscus tear), currently rated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation for 
patella femoral syndrome of the left knee, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Puerto Rico Air 
National Guard (PRANG) from June 30, 1976 to October 7, 1976.  
See VA Form 3101.  Other service records indicate that the 
veteran had additional periods of active duty, active duty 
for training, and inactive duty training in the PRANG.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 1998 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left wrist 
injury is manifested by complaints of pain, occasional 
swelling and almost-daily flareups, but there is no objective 
evidence of ankylosis or limitation of motion.  

2.  The veteran's service-connected patella femoral syndrome 
of the left knee and right knee (with medial meniscus tear) 
are manifested by complaints of pain, occasional swelling, 
and tenderness upon palpation at the peripatellar area, but 
there is no objective evidence of instability, subluxation or 
limited motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected residuals of a left wrist injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2006).  
2.  The criteria for an initial evaluation greater than 10 
percent for service-connected patella femoral syndrome of the 
right knee (with medial meniscus tear) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5257 (2006).  

3.  The criteria for an initial evaluation greater than 10 
percent for service-connected patella femoral syndrome of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Because this appeal involves the initial ratings assigned for 
the service-connected disabilities, the Board has considered 
whether "staged" ratings - that is, ratings at different 
levels for periods of time - are appropriate.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support the assignment of staged ratings during the 
period in question.  

Service connection for residuals of a left wrist injury and 
patella femoral syndrome of the right knee (with medial 
meniscus tear) was granted with noncompensable evaluations 
under Diagnostic Codes 5215 and 5257, respectively, effective 
May 14, 1998.  Service connection for patella femoral 
syndrome of the left knee was granted with a noncompensable 
evaluation under Diagnostic Code 5257, effective January 26, 
1998.  See October 1998 rating decision.  The RO subsequently 
assigned 10 percent ratings for the service-connected knee 
disabilities under Diagnostic Codes 5003 and 5257, as there 
was x-ray evidence of early degenerative disease of the knee 
joints.  See March 2000 Statement of the Case (SOC) and 
rating decision.  Despite the increase granted, the veteran's 
appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006), a 10 
percent rating is provided for dorsiflexion of the wrist less 
than 15 degrees and for palmar flexion of the wrist limited 
in line with forearm.  Ratings higher than 10 percent are 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006) 
for moderate (20 percent) and severe (30 percent) recurrent 
subluxation or lateral instability of the knee.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006), degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  The 
criteria related to limitation of motion of the knee and leg 
are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2006).  

The evidence of record does not support a compensable rating 
under Diagnostic Code 5215 for service-connected residuals of 
a left wrist injury, as the veteran has never displayed 
limitation of motion.  See November 2002 VA compensation and 
pension (C&P) joints examination (75 degrees of dorsiflexion 
and palmar flexion); February 2006 VA C&P hand, thumb and 
fingers examination (dorsiflexion from 0 to 70 degrees and 
palmar flexion from 0 to 80 degrees).  The other diagnostic 
code related to the wrist has also been considered, but is 
not applicable to the veteran's service-connected disability 
as there is no evidence of ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2006).  As such, neither an increased 
rating nor a separate, compensable rating is warranted under 
this diagnostic code.  
The evidence of record also does not support a rating in 
excess of 10 percent under Diagnostic Code 5257 for service-
connected patella femoral syndrome of the right knee (with 
medial meniscus tear) or patella femoral syndrome of the left 
knee.  Although the veteran has complained of stiffness, 
locking sensation, instability and a giving way sensation in 
both his knees, there has never been any objective evidence 
of lateral instability or recurrent subluxation.  See VA C&P 
joints examinations dated August 1998 (no dislocation, 
subluxation, or lateral instability); May 1999 (no objective 
evidence of instability, weakness, abnormal movement or 
guarding of movement; denied episodes of dislocation or 
recurrent subluxation); November 2002 (denied episodes of 
dislocation or recurrent subluxation); February 2006 
(instability tests for medial and lateral collateral 
ligaments, and for anterior and posterior cruciate ligaments 
negative for both knees; denied episodes of dislocation or 
recurrent subluxation).  In the absence of either instability 
or recurrent subluxation, an increased rating under this 
diagnostic code is not warranted for either service-connected 
knee disability.  

The other diagnostic criteria related to the knees and legs 
have also been considered.  These diagnostic codes, however, 
are simply not applicable to the veteran's service-connected 
patella femoral syndrome of the left knee and patella femoral 
syndrome of the right knee (with medial meniscus tear), as 
there is no evidence of ankylosis (Diagnostic Code 5256), 
dislocation or removal of the semilunar cartilage (Diagnostic 
Codes 5258 and 5259), impairment of the tibia and/or fibula 
(Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 
5263).  See VA C&P joints examination reports; see also 
January 1998 x-ray of the tibia and fibula; February 2004 x-
ray of the bilateral knees.  As such, neither an increased 
rating nor separate, compensable ratings are warranted under 
these diagnostic codes.  Nor is an increased rating, or 
separate, compensable rating warranted under either 
Diagnostic Code 5260 or 5261, as the veteran has not 
exhibited the requisite limitation of flexion or extension in 
his knees.  See VA C&P joints examination reports dated 
August 1998 (full range of motion); May 1999 and February 
2006 (140 degrees flexion; 0 degrees extension); November 
2002 (135 degrees flexion; 0 degrees extension).

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on x-ray 
findings and limitation of motion, limitation of motion need 
not be compensable but must at least meet the criteria for a 
0 percent rating under either Diagnostic Code 5260 or 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis, rated under 5003) 
(2006); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  In this case, 
the veteran has degenerative joint disease in both knees.  
See February 2004 x-ray; February 2006 VA joints examination.  
He does not meet the criteria for a noncompensable rating 
under either of the diagnostic codes relating to limitation 
of motion, however, as his flexion has never been limited to 
60 degrees and his extension has never been limited to 5 
degrees.  See VA C&P joints examination reports.  As such, a 
separate, compensable rating is not warranted under either 
Diagnostic Code 5003 or 5010.  

Consideration has also been given to whether an increased 
rating is warranted for the service-connected disabilities on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  While the veteran has consistently 
complained of bilateral knee pain, and he exhibited pain on 
his second attempt to squat and during the last 10 and 20 
degrees of flexion and extension, respectively, the examiner 
who conducted the February 2006 examination clearly stated 
that there was no further functional limitation as a result 
of repetitive squatting, as the veteran was able to kneel 
down and perform below-waist activities.  The examiner also 
indicated that there was no further evidence of weakness, 
fatigue, incoordination or further functional loss after 
repetitive squatting.  See also August 1998 and May 1999 VA 
examination reports (no objective evidence of painful motion, 
instability, weakness, abnormal movement, or guarding of 
movement); November 2002 examination report (no additional 
limitation due to pain, fatigue, weakness or lack of 
endurance).  As for the service-connected wrist disability, 
the veteran was able to repetitively perform left wrist 
palmar flexion, dorsiflexion, and radial and ulnar deviation 
without resistance and without any evidence of fatigue, 
weakness, pain or further functional loss.  See February 2006 
hand, thumb and finger examination report.  As such, there is 
no evidence to support a higher rating for residuals of a 
left wrist injury, patella femoral syndrome of the left knee, 
or patella femoral syndrome of the right knee (with medial 
meniscus tear) on the basis of limitation of function due to 
pain.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from an October 1998 rating decision 
that granted service connection for residuals of a left wrist 
injury and patella femoral pain syndrome of the right and 
left knees.  It is acknowledged that the veteran was not 
provided with section 5103(a) notice concerning the 
evaluation of his claims until after the issuance of the 
rating decision that is the subject of this appeal.  The 
claim, however, was filed before the current section 5103(a) 
notice requirement became effective in November 2000, and 
also stems from a Notice of Disagreement, which is subject to 
section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  In addition, 
the issues were remanded twice in order to effect compliance 
with the duties to notify and assist.  

Pursuant to the November 2003 remand, the veteran was advised 
of the necessary evidence to substantiate his claims; that 
the RO would assist him in obtaining additional information 
and evidence; of the responsibilities on both his part and 
VA's in developing the claim; and of the need to provide any 
evidence in his possession that pertains to the claim.  See 
July 2005 letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  The veteran was 
also provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service and VA treatment records have 
been obtained and he was afforded several appropriate VA 
examinations in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable evaluation for residuals of a left wrist injury 
is denied.

An evaluation in excess of 10 percent for patella femoral 
syndrome of the right knee (with medial meniscus tear) is 
denied.  

An evaluation in excess of 10 percent for patella femoral 
syndrome of the left knee is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


